Citation Nr: 0508657	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 20, 2003, 
for the 100 percent rating for service-connected 
schizophrenia, to include consideration of a rating of total 
disability based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  By a 
July 2002 rating decision, the RO granted an increased rating 
of 50 percent, effective May 31, 2001.  The veteran appealed, 
contending that a higher rating was warranted.  In addition, 
the record indicates the veteran submitted a Notice of 
Disagreement to a March 2003 rating decision which denied his 
claim of entitlement to a TDIU.  Thereafter, by a July 2003 
rating decision, the RO assigned a 100 percent schedular 
rating for the veteran's paranoid schizophrenia, finding that 
the TDIU issue was moot because of this increased schedular 
rating.  The veteran appealed, contending that an earlier 
effective date was warranted.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Although the record reflects that the veteran's service-
connected schizophrenia had resulted in occupational and 
social impairment, the competent medical evidence does not 
reflect that this impairment was of such severity prior to 
February 20, 2003, as to constitute total occupational and 
social impairment; prior to February 20, 2003, the competent 
medical evidence does not reflect that the schizophrenia 
prevented the veteran from obtaining and/or maintaining 
substantially gainful employment.

3.  Prior to February 20, 2003, the competent medical 
evidence does not reflect that the veteran's service-
connected schizophrenia was manifest by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
paranoid schizophrenia prior to February 20, 2003, to include 
consideration of TDIU, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.400, 4.1, 4.2, 4.10, 4.16, 4.130, Diagnostic Code 
9204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in June 2001 and May 2002, 
all of which were before the pertinent initial rating 
decisions that are the subject of this appeal.  Taken 
together, this correspondence specifically noted the VCAA, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decisions, the Statements of the Case (SOCs) 
promulgated in November 2002 and October 2003, as well as 
Supplemental Statements of the Case (SSOCs) in February and 
March 2003, all of which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In addition, the veteran's attorney had indicated 
familiarity with the VCAA in the statements submitted in 
support of this claim.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his attorney have had the opportunity to present 
evidence and argument in support of his claim.  However, it 
does not appear that the veteran has identified the existence 
of any relevant evidence that has not been obtained or 
requested by the RO.  For example,  in September 2002 the RO 
sent requests for medical records to health care 
professionals identified by the veteran.  In addition, the RO 
sent requests for employment information in October 2002 and 
January 2003 to prior employers identified by the veteran.  

The Board acknowledges that in the August 2003 Notice of 
Disagreement regarding the effective date for the 100 percent 
rating, it was reported the veteran had received treatment at 
the VA Medical Center (VAMC) in Hampton, Virginia, and that 
the veteran's attorney asserted in the October 2003 
Substantive Appeal that the RO had failed in the duty to 
assist by not obtaining these records.  However, an August 
2003 Report of Contact reflects that the RO contacted the 
Hampton VAMC, who responded that they did not have any 
medical records for this veteran.  Further, the veteran's 
attorney also asserted that a retrospective medical 
examination or opinion should be obtained regarding whether 
the increase in the veteran's disability was factually 
ascertainable in the one year prior to the current effective 
date.  The Board notes, however, that the veteran has been 
accorded multiple examinations in conjunction with this case, 
and various outpatient treatment records were obtained for 
the relevant period, which provides sufficient detail 
regarding the severity of the service-connected schizophrenia 
in order for a factual determination to be made with respect 
to the appropriate schedular rating.  Consequently, the Board 
concludes that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Accordingly, the Board finds that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's schizophrenia is his only service-
connected disability.  He essentially contends that he is 
entitled to a 100 percent rating for this disability prior to 
February 20, 2003.  From the statements submitted by and on 
behalf of the veteran, it appears he is contending that this 
disability prevented him from obtaining and/or maintaining 
substantially gainful employment prior to this date.  He has 
also indicated that his schizophrenia was more disabling than 
contemplated by the 50 percent rating that was in effect 
prior to February 20, 2003.

Service connection was established for the veteran's paranoid 
schizophrenia by a June 1994 rating decision, evaluated as 10 
percent disabling, effective September 16, 1992.  He was 
subsequently granted a 30 percent rating for this disability 
by a January 1999 rating decision, effective July 7, 1998.  
He did not appeal those decisions.

Following the January 1999 rating decision, the veteran's 
next written communication to VA was a statement received on 
May 31, 2001, in which he reported that he was seeking an 
increased schedular rating and that he wanted to be scheduled 
for an examination in accord with 38 U.S.C.A. § 5103A.  
Various medical records were subsequently added to the file 
which cover a period from 1998 to 2003.

Records dated in October 1998 noted, in part, that the 
veteran had no suicidal ideation, no homicidal ideation, no 
violent behaviors, and no hallucinations.  He was found to be 
delusional in that he had a history of paranoia, which was 
now largely under control by medications.  In addition, he 
had no sleeping difficulties, eating difficulties, physical 
complaints, and no substance abuse.  His general appearance 
was found to be neat, and his attitude during the interview 
was cooperative and mildly shy.  Both his motor activity and 
speech were found to be normal.  Affect and mood are were 
found to be mildly blunt, but appropriate.  He denied any 
perceptual disorders such as hallucinations, illusions, 
feelings of unreality.  He also denied obsession or 
compulsions.  Thought process was found to be goal-directed 
and focused.  Moreover, he was found to be alert and oriented 
times 3.  With respect to memory, he had 3 of 3 recall, as 
well as good long-term memory.  In regard to 
attention/concentration, it was noted that he completed 
serial sevens.  His intelligence/fund of information was 
found to be average.  Moreover, both his comprehension and 
insight level were found to be good.  Regarding judgment, it 
was noted that axe and hammer comparison was good.  Further, 
his sleep, appetite, and energy were found to be good; his 
weight was stable; there was no social withdrawal; and his 
libido was normal.  A current global assessment of 
functioning (GAF) score of 78 was assigned.  (It is noted 
that GAF scores of 71 to 80 reflect that if symptoms were 
present, they were transient and expectable reactions to 
psychosocial stressors, and that there was no more than 
slight impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130)).

Records dated in March 1999 indicate the veteran had no 
hallucinations or paranoia, that his mood was "alright," 
and that he had good sleep and appetite.  He denied suicidal 
and homicidal ideation.  Further, on mental status 
evaluation, he was found to be neatly groomed, with good eye 
contact.  His speech had normal rate, tone, and volume.  
Affect was euthymic.  In addition, his thought process was 
found to be goal-directed.  Overall impression was 
schizophrenic, and that he was stable on current medication.  
Moreover, similar findings were made on subsequent records 
dated in June 1999, October 1999, and June 2000.  Records 
from August 2000 indicate the veteran intended to receive 
further treatment through VA.

Records dated in June 2001 noted that the veteran was there 
for medication follow-up for stable schizophrenia, and 
indicated it was of a chronic undifferentiated type.  It was 
also noted that this disability had been controlled by 
medication for many years now, and that it allowed him to 
continue working.  He reported that he worked in a hospital 
for the past 4 months, and that he liked his job.  He smiled 
appropriately, and had a euthymic mood.  He was guarded and 
evasive, and initially did not divulge much or share any 
trauma or any personal problems.  He denied paranoia or 
hallucinations.  Further, he reported that the medications 
were keeping him stable.  Diagnosis was stable schizophrenia, 
chronic undifferentiated type.  A GAF score of 55 was 
assigned.  (It is noted that GAF scores of 51 to 60 reflect 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Ibid.; see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995)).

Subsequent records from March 2002 noted that the veteran 
reported he had been feeling so well that he had stopped his 
medications.  He reported that at first he felt liberated and 
happy, but later he had thought insertion, thought 
broadcasting, and paranoid delusions.  Although he had 
started back on his medications a few days ago, it was too 
late and had to quit his job as a maintenance worker at a 
local hospital due to his symptoms.  He reported that he had 
since become more stable with less symptoms and felt that he 
was again ready to work.  In fact, he reported that he had 2 
interviews for that week.  He reported that his previous job 
was boring, and that he did not feel comfortable with a lady 
co-worker who was asking more personal question and was not a 
hard worker.  Therefore, he was applying for something he 
liked, which he had done before.  It was noted that he asked 
a lot of questions about his symptoms, and was educated that 
they were symptoms of schizophrenia.  The veteran denied 
suicidal and homicidal ideations.  He was found to be calmer, 
and his affect was appropriate.  His mood was found to be 
euthymic.  Further, it was noted that he was allowed to 
ventilate and to ask questions, and that he was counseled and 
educated.  Diagnosis was stable schizophrenia, chronic 
undifferentiated type.  A GAF score of 54 was assigned.

In May 2002, the veteran underwent a VA mental disorders 
examination, at which the examiner noted that the claims 
filed was available and had been reviewed.  The veteran 
reported, in part, that he saw a psychiatrist twice a year 
and got his medications through the mail.  He also reported 
that he went through different periods of time where he 
seemed to be doing okay, would start feeling a little stress, 
some paranoia, and would withdraw and take a break from 
either his job or his work.  When asked if he might want to 
see a psychiatrist more than twice a year, he reported that 
would be a good idea especially when he was having problems.  
When asked if his current medications were helping with his 
symptoms, he reported that they were doing all right.  
Regarding his occupational history, he reported that he had 
started a job two weeks earlier where he operated a cutting 
machine.  He reported that he was getting to know the job 
better, and felt okay about the job at the present.  Further, 
he reported that his previous job was at a hospital where he 
was in the janitorial business.  He reported that he quit in 
February because he needed a break, he needed to slow down 
and was starting to feel overwhelmed, and was not happy at 
the job.  In the period between jobs, he reported that he 
took care of errands, applied for other jobs, and tried to 
take care of himself.

With respect to his current symptomatology, the veteran 
reported that he had significant problems expressing himself.  
In addition, he was rather disjointed in his thoughts.  He 
reported that he felt like there were two sides of him, one 
that was outgoing and one that was less outgoing, and he 
wished he could find a balance between the two.  Further, he 
reported that he felt that he did better when he kept himself 
busy, and that when he did not keep himself busy he began to 
feel paranoid.  It was noted that he talked about having some 
thoughts about being more observant about people than others 
around him, and that he had an affect on people.  When asked 
whether or not it was good or bad, he reported that it was 
both but could not elaborate and was rather vague.  The 
examiner stated that this sounded like this had been some 
kind of pattern for the veteran, his type of thinking in past 
hospitalizations.  

The examiner also noted the results of the last VA arranged 
psychiatric evaluation, which occurred in August 1998, and 
talked about the veteran's speech being disorganized at 
times, which was apparent in the present interview, and 
associations at times being loose.

On mental status examination, it was noted that the veteran 
was neatly groomed, and casually dressed.  He was found to be 
oriented times 4.   However, his mood and affect were found 
to be blunted.  Nevertheless, he was cooperative with the 
interview, and his eye contact was good.  His motor activity 
was within normal limits.  Speech was found to be slow in 
rate and tone.  Still, he did not appear and denied being 
actively psychotic or experiencing hallucinations.  He did 
note some feelings that he was more observant than others, 
which was more that he had an affect on people.  It was noted 
that he was rather vague in his description of that.  
Further, it was noted that at times his speech became 
disorganized, and it was difficult for him to complete a 
thought.  Associations were somewhat loose, but he was easily 
redirected during the interview and was able to convey 
pertinent information about himself.  His memory for 
immediate recall was good, but his short-term memory was 
found to be poor.  For example, he could recall 3 of 3 
objects immediately, but no objects after 5 minutes.  
Moreover, he reported that this was a problem for him.  He 
was able to concentrate well enough to spell "world" 
backwards.  In addition, he started to do serial sevens 
correctly, but then gave up.  He was able to do a basic 
calculation problem.  It was noted that he was rather 
concrete in his thinking.  It was also noted that he 
displayed good judgment when posed with a hypothetical 
situation.  Nonetheless, he had limited insight into his 
current problems.  He felt like he had a problem, that it was 
hard to express himself and he knew that, and that he felt 
like he needed to feel freer than he did at present.

Based on the foregoing, the examiner diagnosed schizophrenia, 
paranoid type.  He also assigned a GAF score of 51.  (As 
mentioned above, GAF scores of 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  It is noted that GAF scores of 41 to 50 
reflect serious symptoms or an serious impairment in social, 
occupational, or school functioning.)  Further, the examiner 
commented that the veteran's documented history of paranoid 
schizophrenia, as well as some of his thought patterns during 
the interview indicated that he was still struggling with 
some ideas of reference, interpersonal difficulties, and some 
memory impairment.  The examiner stated that it was a 
testimony to the veteran that he recently found a job, and 
was working for the past two weeks, and indicated that it was 
going okay.  

In addition, the examiner commented that it seemed likely the 
veteran would benefit from either checking in with somebody 
on a more regular basis in the community, either at a local 
mental health center or through VA, just to help maintain 
some structure for himself and to continue to monitor his 
progress.  The examiner also stated that the veteran's social 
adaptability and interactions with others was moderately to 
considerably impaired.  For example, the veteran talked about 
having some friends, but he had been staying pretty isolated 
lately.  The examiner stated that the veteran's flexibility, 
reliability, and efficiency in industrial setting was 
moderately to definitely impaired.  The examiner emphasized 
that the veteran had recently obtained a job, and had been 
working for two weeks.  Moreover, the examiner stated that 
the veteran's estimated disability would be characterized in 
the moderate to definite range.  

The examiner opined that, at present, the veteran was able to 
handle his own founds.  The examiner further stated that it 
seemed like the veteran flipped in and out of a pattern of 
moderate to serious impairment, and, as noted, it would 
behoove him to get more regular contact rather than twice a 
year to see somebody, either his psychiatrist or counselor, 
somebody at the outpatient local mental health clinic.

Also of record are statements from former employers dated in 
November 2002.  One statement is from a hospital, which noted 
that the veteran had been employed as an environmental 
service technician from February 2001 to February 2002, that 
he worked 8 hours a day and 40 hours per week, and that he 
had quit this job in February 2002.  Another statement was 
from a company which noted that the veteran was employed from 
May to June 2002 in the cutting department using a cutting 
machine, that he worked 8 hours a day, and that he quit 
without notice.

An outpatient treatment record dated February 20, 2003, noted 
that the veteran had been unable to continue working as a 
maintenance man in a hospital and at a boat factory because 
of inattention, hallucinations, paranoia, and believing that 
people could read his mind.  It was also noted that he was 
easily stressed out.  Further, it was stated that he could 
not do a 9 to 5 job, that his mental symptoms affected his 
daily activities, and that he was considered unemployable.  
Moreover, a GAF score of 48 was assigned.

The veteran subsequently underwent a new VA mental disorders 
examination in June 2003, at which the examiner noted the 
results of the prior VA psychiatric examinations in August 
1998 and May 2002.  Further, the veteran reported that he 
lived alone, had never been married, he had not been able to 
work, that he last worked one year earlier at a factory, and 
that he left this job because he felt like people could read 
his mind and his memory was poor.  

On mental status examination, the veteran was found to be 
alert and oriented to personal information and place.  In 
addition, time orientation was found to be normal.  History 
was found to be adequate, but insight was marginal.  
Moreover, affect was blunted.  Response reflexes were found 
to be normal, and it was noted that he displayed adequate 
attention and was not distractible.  He was able to recite 
the month and the year in reverse order.  During the 
examination, he did not demonstrate perseveration, 
limitation/utilization, behavior or difficulty in achieving 
or maintaining tasks set.  Spontaneous speech was fluent, 
grammatic, and free of paraphasias.  Further, he was able to 
name 10 of 10 high frequency and low frequency objects.  He 
required one trial to learn a list of 3 words, but recalled 
one word at 3 minutes.  His fund of information was found to 
be adequate.  Additionally, his responses to similarities 
were abstract, and his current level of intellect was 
estimated to be in the average range.  Nevertheless, it was 
noted that during the examination he had difficulty in 
organizing his verbal output, and had a few episodes of 
derailment.  Also, he reported dysphoria.  He further 
reported that he believed that people who live by him were 
talking about him, and maybe wanted to hurt him.  He 
preferred to stay in the house and keep safe.  Moreover, he 
experienced both thought broadcasting and thought insertion.  
It was noted that he shook mildly during the examination, and 
on occasion he had more significant jerking movements.  He 
reported memory problems.  However, he denied auditory or 
visual hallucinations, he made good eye contact, and no 
pressured speech was noted.

Based on the foregoing, the examiner diagnosed schizophrenia, 
paranoid type.  The examiner also assigned a GAF score of 40.  
It is noted that GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Further, the 
examiner commented that despite treatment, the veteran 
continued to have active impairment in thought process, and 
less significant impairment in thought content.  The examiner 
stated that the veteran's current psychiatric presentation 
had resulted in a severe degree of impairment in adaptation, 
interaction, and social functioning, as well as a severe 
degree of impairment in flexibility and efficiency in an 
occupational setting.  His overall level of disability was 
severe.  However, the examiner believed the veteran was 
competent to manage his own funds.


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's paranoid schizophrenia is evaluated under 
Diagnostic Code 9204 pursuant to the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130.  Under this formula, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
paranoid schizophrenia prior to February 20, 2003, to include 
consideration of a TDIU rating.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran has contended that he is entitled to a 100 
percent rating prior to February 20, 2003, apparently because 
his service-connected schizophrenia had rendered him 
unemployable prior to that time.  Further, the Board 
acknowledges that this disability is manifest by occupational 
and social impairment.  However, the competent medical 
evidence does not reflect that this impairment was of such 
severity prior to February 20, 2003, as to constitute total 
occupational and social impairment; prior to February 20, 
2003, the competent medical evidence does not reflect that 
the schizophrenia prevented the veteran from obtaining and/or 
maintaining substantially gainful employment.

The medical records from 1998 to 2001 indicate that the 
veteran's schizophrenia was consistently noted as being 
stable with his current medications.  In fact, the June 2001 
records note that these medications had allowed him to 
continue working.  The record also indicates the veteran was 
employed on a full-time basis from February 2001 to February 
2002, and from May to June 2002.  Further, the information 
received from these employers indicates that the veteran quit 
both positions, and that he was not fired.  Moreover, he was 
assigned GAF scores during this period which indicated no 
more than moderate impairment, as shown by the records dated 
in June 2001 and March 2002, as well as the May 2002 VA 
mental disorders examination.  Additionally, the May 2002 VA 
examiner commented that the veteran's social adaptability and 
interactions with others was moderately to considerably 
impaired; that his flexibility, reliability, and efficiency 
in industrial setting was moderately to definitely impaired; 
and that his overall estimated disability would be 
characterized in the moderate to definite range.  The first 
competent medical finding that he was unemployable due to his 
service-connected schizophrenia is that of the February 20, 
2003, record.  As such, the Board finds that the veteran's 
level of occupational and social impairment for the period 
prior to February 20, 2003,was accurately reflected by the 50 
percent schedular rating; his level of occupational and 
social impairment for this period included reduced 
reliability and productivity, as well as difficulty in 
establishing and maintain effective work and social 
relationships. 

With respect to the whether the veteran was entitled to a 
schedular rating in excess of 50 percent prior to February 
20, 2003, the competent medical evidence does not reflect 
that the veteran's service-connected schizophrenia was 
manifest by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

For the reasons stated above, the Board has already 
determined that the veteran's level of occupational and 
social impairment for the period prior to February 20, 2003, 
was accurately reflected by the current schedular rating of 
50 percent.  Regarding the specific symptomatology, the 
record reflects that the veteran has consistently denied both 
suicidal and homicidal ideation.  Further, there is no 
competent medical finding that his schizophrenia was manifest 
by obsessional rituals which interfered with routine 
activities, nor near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  The October 1998 records reflect that the 
veteran denied obsessions or compulsions.  In addition, he 
reported at the May 2002 VA examination that during the 
period between jobs, he took care of errands, applied for 
other jobs, and tried to take care of himself.  As such, he 
indicated that he completed his routine activities.  
Moreover, this examination also noted that he did not appear 
to be, and denied being, actively psychotic or experiencing 
hallucinations.

The Board acknowledges that the veteran was found to have 
speech and memory problems on the May 2002 VA examination.  
For example, speech was found to be slow in rate and tone, 
and that at times his speech became disorganized.  However, 
this corresponds to circumstantial, circumlocutory, or 
stereotyped speech, which is part of the symptomatology 
listed for the current 50 percent rating.  Similarly, his 
short-term memory was found to be poor on the May 2002 rating 
decision, which also corresponds to the specific 
symptomatology listed for the 50 percent rating.

The record does not reflect that the veteran's schizophrenia 
was manifest by impaired impulse control, such as unprovoked 
irritability with periods of violence, prior to February 20, 
2003.  As noted above, the veteran has consistently denied 
both suicidal and homicidal ideation.  Moreover, at the May 
2002 VA examination he did not appear and denied being 
actively psychotic or experiencing hallucinations.  It is 
also noted that the October 1998 records noted that he had no 
violent behaviors.

The veteran was found to be alert and oriented times 4 at the 
May 2002 VA examination.  Thus, his schizophrenia was not 
manifest by spatial disorientation for the period prior to 
February 20, 2003.

The record also reflects that the veteran's schizophrenia was 
not manifest by neglect of personal appearance or hygiene 
prior to February 20, 2003.  For example, the October 1998 
records found his general appearance to be neat.  Similarly, 
the March 1999 records, as well as the May 2002 VA 
examination, specifically stated that he was neatly groomed.

In light of the foregoing, the Board finds that the competent 
medical evidence does not reflect that the veteran met or 
nearly approximated the criteria for the next higher rating 
of 70 percent for the period prior to February 20, 2003.  As 
this service-connected disability did not even warrant the 
next higher rating of 70 percent for this period, it would 
appear axiomatic that he did not satisfy the criteria for a 
100 percent rating either.  Moreover, the Board has already 
determined that his schizophrenia was not manifest by total 
occupational and social impairment prior to February 20, 
2003.  Further, there is no competent medical evidence which 
indicates that his schizophrenia was manifest during this 
period by such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Thus, prior to February 20, 2003, it was not 
factually ascertainable that this disability warranted a 
rating in excess of 50 percent.  Consequently, he is not 
entitled to an earlier effective date for the 100 percent 
rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has considered whether the claim for a TDIU rating 
prior to February 2003 should be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, as the veteran failed to meet the schedular 
percentage standards for a TDIU rating.  However, the Board 
finds that such a referral is unnecessary in this case, as 
the first competent evidence showing the veteran was 
incapable of obtaining or retaining employment due to his 
service-connected disability is the February 2003 outpatient 
report.  Prior to that date, the competent evidence reveals 
GAF scores ranging from 55 to 51.  As noted above, a GAF of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Thus, the 
evidence does not reveal that his disability resulted in 
marked interference with employment such that extraschedular 
consideration is warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his schizophrenia prior 
to February 20, 2003, nor did it warrant consideration of a 
TDIU.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an effective date prior to February 20, 2003 
for the 100 percent rating for service-connected 
schizophrenia, to include consideration of a total rating 
based upon individual unemployability (TDIU), is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


